Exhibit 10.29

September 7, 2015

Mr. Konstantinos Alataris

Dear Konstantinos:

This letter will confirm the terms and conditions of your employment with ZP
Opco, Inc., a Delaware corporation (the “Company”) and wholly owned subsidiary
of Zosano Pharma Corporation, a Delaware corporation (the “Parent”).

1. Position and Duties. Effective September 21, 2015 (the “Start Date”), you
will be elected as the President of the Parent and the President and Chief
Operating Officer of the Company. You will report to the Chief Executive Officer
of the Parent (the “CEO”). Like other officers of the Parent, you will be a
full-time employee of the Company. You agree to perform the duties of your
positions and such other duties as may reasonably be assigned to you from time
to time by the CEO. You also agree that, while employed by the Company, you will
devote your full business time and your best efforts, business judgment, skill
and knowledge to the advancement of the business and interests of the Parent,
the Company and their respective Affiliates (as defined in Section 6) and to the
discharge of your duties and responsibilities for them.

2. Compensation and Benefits. During your employment, as compensation for the
services performed by you for the Company and its Affiliates, the Company will
provide you the following pay and benefits:

(a) Base Salary. The Company will pay you a base salary at the rate of $375,000
per year, payable in accordance with the regular payroll practices of the
Company and subject to increase from time to time by the Compensation Committee
of the Board (the “Compensation Committee”) in its discretion.

(b) Bonus Compensation. During employment, you will be considered annually for a
bonus target of 30% of your base salary. The amount of any bonus awarded,
whether in cash or stock, will be determined by the Compensation Committee in
its discretion, after consideration of a proposal from the CEO, and will be
based on (i) your performance and the performance of the Company against goals
established annually and (ii) the terms and conditions of the Parent’s employee
bonus program, adopted by the Compensation Committee on February 27, 2015.

(c) Stock Options. The Compensation Committee shall grant you, under Parent’s
Amended and Restated 2014 Equity and Incentive Plan, an incentive stock option
to purchase 209,394 shares of common stock, $0.0001 par value per share, of
Parent (“Common Stock”). Such stock option shall (A) have an exercise price per
share equal to the closing price per share of Common Stock on the date of the
grant, and (B) be subject to vesting requirements such that 25% of the total
option shares shall vest on first anniversary of the date of grant and



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 2

 

an additional 2.0833% of the total option shares shall vest thereafter on the
monthly anniversary of such date; provided, however, that 18.75% of the total
option shares (in addition to any then-vested option shares) shall vest upon
termination of employment pursuant to the last sentence of Section 4(a) or the
first sentence of Section 4(b); provided, further, that 100% of any then
unvested option shares shall vest upon a Constructive Termination Event (as
defined in Section 5(b)).

(d) Participation in Employee Benefit Plans. You shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for the full-time employees of the Company generally, but the Company shall not
be required to establish any such program or plan. Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable Company policies. The Company may alter, modify, add to or delete its
employee benefit plans at any time as it, in its sole discretion, determines to
be appropriate.

(e) Vacations. You will be entitled to three weeks of paid vacation per year, in
addition to holidays observed by the Company. Vacation may be taken at such
times and intervals as you shall determine, subject to the reasonable business
needs of the Company.

(f) Business Expenses. The Company will pay or reimburse you for all reasonable
business expenses incurred or paid by you in the performance of your duties and
responsibilities for the Company, subject to any maximum annual limit and other
restrictions on such expenses set by the Company and to such reasonable
substantiation and documentation as it may specify from time to time.

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information (as defined in Section 6),
and you may develop Confidential Information on behalf of the Company. You agree
that you will not use or disclose to any Person (as defined in Section 6) any
Confidential Information obtained by you incident to your employment or any
other association with the Company or any of its Affiliates, except as required
by applicable law or for the proper performance of your regular duties and
responsibilities for the Company. You understand that this restriction shall
continue to apply for three (3) years after your employment terminates,
regardless of the reason for such termination. In addition, you agree to sign
the Company’s standard form of invention assignment agreement as a condition of
your employment hereunder.

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Parent, the Company or any of their respective Affiliates, and any
copies, in whole or in part, thereof (the “Documents”), whether or not prepared
by you, shall be the sole and exclusive property of the Company. You agree to
safeguard all Documents and to surrender to the Company, at the time your
employment terminates or at such earlier time or times as the CEO may specify,
all Documents then in your possession or control.



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 3

 

(c) Non-Solicitation. You acknowledge that in your employment with the Company
you will have access to Confidential Information which, if disclosed, would
assist in competition against the Company and its Affiliates, and that you will
also generate good will for the Company and its Affiliates in the course of your
employment. Therefore, you agree that the following restrictions on your
activities during and after the termination of your employment are necessary to
protect the good will, Confidential Information and other legitimate interests
of the Company and its Affiliates: While you are employed by the Company and
during the 12 months immediately following termination of your employment for
whatever reason, you shall not, directly or through any other Person, (A) seek
to persuade any employee of the Company or any of its Affiliates to discontinue
employment or (B) solicit or encourage any customer, distributor, vendor, or
other business partner of the Company or any of its Affiliates or any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For purposes of
the foregoing, the terms “employee,” “customer,” “distributor,” and “vendor”
shall also include any person or party who held such status during the
immediately preceding six (6) months.

(d) Enforcement of Restrictions. In signing this letter agreement, you give the
Company assurance that you have carefully read and considered all the terms and
conditions of this letter agreement, including the restraints imposed on you
under this Section 3. You agree without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, were you to breach any of the covenants contained in this Section 3, the
damage to the Company and its Affiliates would be irreparable. You therefore
agree that the Company, in addition to any other remedies available to it, shall
be entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by you of any of those covenants, without having to post bond.
You also agree that the period of restriction in Section 3(c) shall be tolled
and shall not run during any period you are in violation thereof. You and the
Company further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s Affiliates shall have the right to enforce all of
your obligations to that Affiliate under this letter agreement, including
without limitation pursuant to this Section 3. It is agreed and understood that
the terms of this letter agreement are severable, and that no breach of any
provision of this letter agreement or any other purported violation of law by
the Company shall operate to excuse you from the performance of your obligations
under this Section 3.

4. Termination of Employment. Your employment under this letter agreement shall
continue for no definite term until terminated pursuant to this Section 4.

(a) The Company may terminate your employment for Cause upon notice to you
setting forth in reasonable detail the nature of the Cause (as defined below).
The



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 4

 

following, as determined by the Company in its reasonable judgment, shall
constitute “Cause” for termination: (i) your persistent and willful refusal to
follow reasonable directives of the CEO; (ii) gross negligence or willful
misconduct in the performance of your duties and responsibilities to the Company
or any of its Affiliates; (iii) your material breach of this letter agreement or
any other agreement between you and the Company or any of its Affiliates, which
breach continues for more than 15 days after the Company gives you written
notice which sets forth in reasonable detail the nature of such breach; or
(iv) other conduct by you that is or could reasonably anticipated to be
materially harmful to the business, interests or reputation of the Company or
any of its Affiliates. The Company also may terminate your employment other than
for Cause upon written notice to you.

(b) You may terminate your employment for Good Reason (as defined below) upon
notice to the Company setting forth in reasonable detail the nature of the Good
Reason. The following shall constitute “Good Reason” for termination: (i) the
Company’s failure to continue you in the position of President and Chief
Operating Officer of the Company with such duties typically associated with such
position, or (ii) material failure of the Company to provide you compensation
and benefits in accordance with the terms of Section 2, above, for more than ten
(10) business days after notice from you specifying in reasonable detail the
nature of such failure, except in connection with a decrease in salary affecting
each senior management employee of the Company in a proportionate manner, or
(iii) relocation of your principal place of employment to a location other than
the greater San Francisco Bay area, California. You may also terminate your
employment other than for Good Reason upon 30 days’ written notice to the
Company.

(c) In the event you become disabled during employment and, as a result, are
unable to continue to perform substantially all of your duties and
responsibilities under this letter agreement, either with or without reasonable
accommodation, the Company will continue to pay you your base salary and to
provide you benefits in accordance with Section 2(d) above, to the extent
permitted by plan terms, for up to twelve (12) weeks of disability during any
period of three hundred and sixty-five (365) consecutive calendar days. If you
are unable to return to work after twelve (12) weeks of disability, the Company
may terminate your employment, upon notice to you. If any question shall arise
as to whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities for the Company and its
Affiliates, you shall, at the Company’s request, submit to a medical examination
by a physician selected by the Company to whom you or your guardian, if any, has
no reasonable objection to determine whether you are so disabled, and such
determination shall for the purposes of this letter agreement be conclusive of
the issue. If such a question arises and you fail to submit to the requested
medical examination, the Company’s determination of the issue shall be binding
on you.

5. Severance Payments and Other Matters Related to Termination.

(a) Involuntary Termination. In the event of termination of your employment by
the Company other than for Cause, or in the event of your termination of
employment for Good Reason, the Company will (i) continue to pay you your base
salary for a



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 5

 

period of nine (9) months from and after the date of termination, (ii) pay you
an amount equal to the lesser of (x) the target bonus of 30% of your base salary
pro rata for such nine (9) months or (y) the amount of the annual bonus awarded
to you in respect of the prior year pro rata for nine (9) months, such bonus
severance to be paid in equal installments during the nine (9)- month period
following the date of termination, and (iii) continue to provide you with group
health and dental plan benefits for a period of nine (9) months from and after
the date of termination, with the cost of the regular premiums for such benefits
shared in the same relative proportion by the Company and you as in effect on
the date of termination. The Company will also pay you on the date of
termination any base salary earned but not paid through the date of termination,
and pay for any vacation time accrued but not used to that date. In addition, as
provided in Section 2(c), the vesting schedule for any stock options outstanding
on the date of termination will automatically accelerate so that 18.75% of the
total option shares shall immediately vest and become exercisable upon such
termination. Except as set forth in clause (ii) and (iii) of the first sentence
of this Section 5(a), benefits shall terminate in accordance with the terms of
the applicable benefit plans based on the date of termination of your
employment.

(b) Involuntary Termination within One Year after Change in Control. In the
event of termination of your employment by the Company (or its successor) other
than for Cause, or in the event of your termination of employment for Good
Reason, in either case during the one (1)-year period following a Change in
Control (a “Constructive Termination Event”), the Company (or its successor)
will, in lieu of any severance under Section 5(a) above, (i) continue to pay you
your base salary for a period of nine (9) months from and after the date of
termination, (ii) pay you an amount equal to the lesser of (x) the target bonus
of 30% of your base salary pro rata for such nine (9) months or (y) the amount
of the annual bonus awarded to you in respect of the prior year pro rata for
nine (9) months, such bonus severance to be paid in equal installments during
the nine (9)-month period following the date of termination, and (iii) continue
to provide you with group health and dental plan benefits for a period of nine
(9) months from and after the date of termination, with the cost of all regular
premiums for such benefits paid by the Company. The Company will also pay you on
the date of termination any base salary earned but not paid through the date of
termination, and pay for any vacation time accrued but not used to that date. In
addition, as provided in Section 2(c), the vesting schedule for any stock
options outstanding on the date of termination will automatically accelerate so
that 100% of any then unvested option shares shall immediately vest and become
exercisable upon such termination. Except as set forth in clause (ii) and
(iii) of the first sentence of this Section 5(b), benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of your employment.

(c) Severance Conditional Upon Release. Any obligation of the Company to provide
you severance payments under Sections 5(a) and 5(b) above shall be conditioned
upon your signing a general release of claims in the form provided by the
Company and reasonably acceptable to you (the “Employee Release”) within
twenty-one (21) days after the date on which you give or receive, as applicable,
notice of termination of your employment and upon your not revoking the Employee
Release thereafter. All base salary and bonus severance payments will be payable
in accordance with the normal payroll practices of the Company, and



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 6

 

will begin at the Company’s next regular payroll period following the effective
date of the Employee Release, but shall be retroactive to the date of
termination. For the avoidance of doubt, no cash compensation that may be earned
by you pursuant to employment or a consulting arrangement with a Person other
than the Company during the period of time that the Company (or its successor)
is making payments to you pursuant to this Section 5 shall be credited toward
the Company’s severance obligations under this Section 5. Notwithstanding
anything to the contrary contained in this letter agreement, in the event that
at the time of your separation from service you are a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 5 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), as determined by the Company in its sole discretion,
and that would (but for this sentence) be payable within six (6) months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A.

(d) Termination for Cause or Voluntary Termination. In the event of termination
of your employment by the Company for Cause or your termination other than for
Good Reason, the Company will pay you any base salary earned but not paid
through the date of termination and pay for any vacation time accrued but not
used to that date. The Company shall have no obligation to pay you any bonus
compensation or severance payments. Except for any right you may have under the
federal law known as “COBRA” to continue participation in the Company’s group
health and dental plans at your cost, benefits shall terminate in accordance
with the terms of the applicable benefit plans based on the date of termination
of your employment.

(e) Survival of Certain Provisions. Provisions of this letter agreement shall
survive any termination if so provided in this letter agreement or if necessary
or desirable to accomplish the purposes of other surviving provisions, including
without limitation your obligations under Section 3 of this letter agreement.
The obligation of the Company to make severance payments to you under
Section 5(a) or 5(b) above, and your right to retain such payments, are
expressly conditioned upon your continued full performance of your obligations
under Section 3 hereof. Upon termination by either you or the Company, all
rights, duties and obligations of you and the Company to each other shall cease,
except as otherwise expressly provided in this letter agreement.

6. Definitions. For purposes of this letter agreement, the following definitions
apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 7

 

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this letter agreement.

“Change in Control” means (A) the sale, lease, exchange, transfer or other
disposition of all or substantially all of the assets of the Company and its
Affiliates, or (B) any merger, consolidation or other business combination or
stock sale (other than a sale of stock for capital raising purposes) that
results in the holders of the outstanding voting securities of the Company or
Parent immediately prior to such transaction beneficially owning or controlling
immediately after such transaction less than a majority of the voting securities
of the Company or Parent, respectively, or the surviving entity or the entity
that controls such surviving entity.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

7. Conflicting Agreements. You hereby represent and warrant that your signing of
this letter agreement and the performance of your obligations under it will not
breach or be in conflict with any other agreement to which you are a party or
are bound, and that you are not now subject to any covenants against competition
or similar covenants or any court orders that could affect the performance of
your obligations under this letter agreement. You agree that you will not
disclose to or use on behalf of the Company any proprietary information of a
third party without that party’s consent.

8. Withholding. All payments made by the Company under this letter agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

9. Assignment. Neither you, the Company nor Parent may make any assignment of
this letter agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other parties; provided, however, that
each of the Company and Parent may assign its rights and obligations under this
letter agreement without your consent to one of its Affiliates or to any Person
with whom it shall hereafter effect a reorganization, consolidate with, or merge
into or to whom it transfers all or substantially all of its properties or
assets. This letter agreement shall inure to the benefit of and be binding upon
you, the Company and Parent, and each of our respective successors, executors,
administrators, heirs and permitted assigns.



--------------------------------------------------------------------------------

Mr. Konstantinos Alataris

September 7, 2015

Page 8

 

10. Severability. If any portion or provision of this letter agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this letter agreement, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this letter agreement shall be valid and enforceable to
the fullest extent permitted by law.

11. Miscellaneous. This letter agreement sets forth the entire agreement between
you and the Company and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment with the Company. This letter agreement may not be
modified or amended, and no breach shall be deemed to be waived, unless agreed
to in writing by you and the Company. The headings and captions in this letter
agreement are for convenience only and in no way define or describe the scope or
content of any provision of this letter agreement. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” This letter agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument. This is a
California contract and shall be governed and construed in accordance with the
laws of the State of California, without regard to the conflict of laws
principles thereof.

12. Notices. Any notices provided for in this letter agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, and addressed to you at your last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, or to such other address as either party may
specify by notice to the other actually received.

* * * * *



--------------------------------------------------------------------------------

At the time this letter agreement is signed by you and on behalf of the Company
and Parent, it will take effect as a binding agreement among you, the Company
and Parent on the basis set forth above.

 

ZOSANO PHARMA CORPORATION     EMPLOYEE: BY:  

Vikram Lamba

     

Konstantinos Alataris

Name:   Vikram Lamba       Date signed: September 6, 2015 Title:   Chief
Executive Officer       Date signed:   September 7, 2015      

 

ZP OPCO, INC. BY:  

Vikram Lamba

Name:   Vikram Lamba Title:   Chief Executive Officer Date signed:  
September 7, 2015